        Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 1 of 17




1    ERIC GRANT
     Deputy Assistant Attorney General
2    VANESSA R. WALDREF (D.C. Bar No. 989692)
3    Vanessa.R.Waldref@usdoj.gov
     LESLIE M. HILL (D.C. Bar No. 476008)
4    Leslie.Hill@usdoj.gov
     Environmental Defense Section
5    Environment & Natural Resources Division
6    United States Department of Justice
     4 Constitution Square
7    150 M Street, NE
     Suite 4.149
8    Washington, D. C. 20002
9    Telephone (202) 514-0375
     Facsimile (202) 514-8865
10
     Attorneys for Defendants
11
12                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
14
      STATE OF CALIFORNIA, et al.,
15
                            Plaintiffs,             Case No. 3:20-cv-04869-WHA
16
17                   v.                             ANSWER
18    ANDREW R. WHEELER, in his official
      capacity as the Administrator of the United
19    States Environmental Protection Agency, et
20    al.,

21                          Defendants.
22
23
24
25
26
27
28


                                                                    CASE NO. 3:20-CV-04869-WHA
                                                                                   EPA’s ANSWER
         Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 2 of 17




1            Defendants Andrew R. Wheeler, in his official capacity as Administrator of the United
2    States Environmental Protection Agency, and the United States Environmental Protection
3    Agency (collectively, “EPA” or “Defendants”), hereby respond to the Complaint filed by the
4    State of California, by and through Attorney General Xavier Becerra and the State Water
5    Resources Control Board, State of Washington, State of New York, State of Colorado, State of
6    Connecticut, State of Illinois, State of Maine, State of Maryland, Commonwealth of
7    Massachusetts, State of Michigan, State of Minnesota, State of Nevada, State of New Jersey,
8    State of New Mexico, State of North Carolina, State of Oregon, State of Rhode Island, State of
9    Vermont, Commonwealth of Virginia, State of Wisconsin, and the District of Columbia,
10   (collectively, “Plaintiffs”) in this action (Dkt. No. 1).
11                                            INTRODUCTION
12           1.1     Defendants admit that on July 13, 2020, the EPA published a final rule revising
13   the regulations implementing Section 401 of the Clean Water Act (“Certification Rule”), 85 Fed
14   Reg. 42, 210 (July 13, 2020). The remaining allegations of Paragraph 1 are denied.
15           1.2     The allegations of Paragraph 1.2 purport to characterize the Clean Water Act,
16   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
17   are inconsistent with the statute, they are denied.
18           1.3     The allegations of Paragraph 1.3 purport to characterize the Clean Water Act,
19   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
20   are inconsistent with the statute, they are denied.
21           1.4     The allegations of Paragraph 1.4 purport to characterize the Clean Water Act,
22   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
23   are inconsistent with the statute, they are denied.
24           1.5     The allegations of Paragraph 1.5 purport to characterize the Clean Water Act,
25   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
26   are inconsistent with the statute, they are denied.
27           1.6     The allegations of Paragraph 1.6 purport to characterize EPA statements
28   regarding section 401 of the Clean Water Act as expressed in certain EPA implementing

                                                           1
                                                                             CASE NO. 3:20-CV-04869-WHA
                                                                                            EPA’s ANSWER
         Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 3 of 17




1    regulations and guidance documents, which speak for themselves and are the best evidence of
2    their contents. To the extent that the allegations are inconsistent with the statute and EPA’s
3    implementing regulations and guidance, they are denied. The last sentence of Paragraph 1.6
4    states a legal conclusion, to which no response is required.
5           1.7     Defendants admit that President Trump issued Executive Order 13868,
6    Promoting Energy Infrastructure and Economic Growth, 84 Fed. Reg. 15,495 (Apr. 15, 2019).
7    The remainder of the allegations of Paragraph 1.7 purport to characterize Executive Order
8    13868, which speaks for itself and is the best evidence of its contents. To the extent that the
9    allegations are inconsistent with the Executive Order, they are denied.
10          1.8     The allegations of Paragraph 1.8 constitute a legal conclusion, to which no
11   response is required. To the extent a response is required, they are denied.
12          1.9     The allegations of Paragraph 1.9 constitute a legal conclusion, to which no
13   response is required. To the extent a response is required, they are denied.
14          1.10    The allegations of Paragraph 1.10 constitute a legal conclusion, to which no
15   response is required. To the extent a response is required, they are denied. The allegations in
16   the third sentence of Paragraph 1.10 regarding interpretations the EPA has “long recognized”
17   are unduly vague and Defendants also deny on that ground.
18          1.11    The allegations of Paragraph 1.11 purport to characterize the Certification Rule,
19   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
20   are inconsistent with the regulation, they are denied. The allegations of Paragraph 1.11 also
21   include legal conclusions, to which no response is required. To the extent a response is
22   required, they are denied
23          1.12    The first, third, and fourth sentences of Paragraph 1.12 constitute legal
24   conclusions, to which no response is required. To the extent a response is required, these
25   allegations are denied. The second sentence of Paragraph 1.12 purports to characterize the
26   Certification Rule, which speaks for itself and is the best evidence of its contents. To the extent
27   that the allegations are inconsistent with the regulation or are legal conclusions, they are denied.
28

                                                         2
                                                                             CASE NO. 3:20-CV-04869-WHA
                                                                                            EPA’s ANSWER
         Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 4 of 17




1            1.13    The allegations of Paragraph 1.13 constitute a legal conclusion, to which no
2    response is required. To the extent a response is required, they are denied.
3            1.14    The first sentence of Paragraph 1.14 constitutes a legal conclusion, to which no
4    response is required. To the extent a response is required, the allegations are denied. The
5    second sentence of Paragraph 1.14 states Plaintiffs’ request for relief, which requires no
6    response. To the extent a response is required, Defendants deny that Plaintiffs are entitled to the
7    relief they seek.
8                                    JURISDICTION AND VENUE
9            2.1     The allegations of Paragraph 2.1 constitute a legal conclusion, to which no
10   response is required.
11           2.2     Admitted.
12           2.3     The allegations of Paragraph 2.3 constitute a legal conclusion, to which no
13   response is required.
14           2.4     Admitted.
15                                  INTRADISTRICT ASSIGNMENT
16           3.1     Defendants lack knowledge or information sufficient to form a belief as to the
17   truth of the allegations in Paragraph 3.1.
18
                                                  PARTIES
19
20           4.1     Defendants admit that Plaintiffs include sovereign states and the District of

21   Columbia. Defendants lack knowledge or information sufficient to form a belief as to the truth
     of the remaining allegations in Paragraph 4.1. In addition, the remaining allegations of
22
     Paragraph 4.1 constitute a legal conclusion, to which no response is required.
23
             4.2     Defendants admit that EPA is a federal agency. The phrase “bears responsibility”
24
     is unduly vague and Defendants deny the remaining allegations of Paragraph 4.2 on that basis.
25
             4.3     Defendants admit that Andrew Wheeler is the Administrator of EPA. The phrase
26   “bears responsibility” is unduly vague and Defendants deny the remaining allegations of
27   Paragraph 4.3 on that basis.
28

                                                        3
                                                                            CASE NO. 3:20-CV-04869-WHA
                                                                                           EPA’s ANSWER
         Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 5 of 17




1                       STATUTORY AND REGULATORY BACKGROUND
2                                   The Administrative Procedure Act
3
            5.1     The allegations of Paragraph 5.1 constitute a legal conclusion, to which no
4
     response is required.
5
            5.2     The allegations of Paragraph 5.2 purport to characterize the Administrative
6
     Procedure Act, which speaks for itself and is the best evidence of its contents. To the extent that
7
     the allegations are inconsistent with the statute, they are denied.
8
            5.3     The allegations of Paragraph 5.3 purport to characterize the Administrative
9
     Procedure Act, which speaks for itself and is the best evidence of its contents. To the extent that
10
     the allegations are inconsistent with the statute, they are denied.
11
            5.4     The allegations of Paragraph 5.4 constitute a legal conclusion, to which no
12
     response is required.
13
            5.5     The allegations of Paragraph 5.5 purport to characterize the Administrative
14
     Procedure Act, which speaks for itself and is the best evidence of its contents. To the extent that
15
     the allegations are inconsistent with the statute, they are denied.
16
                                               The Clean Water Act
17
            5.6     The allegations of Paragraph 5.6 purport to characterize the Clean Water Act,
18
     which speaks for itself and is the best evidence of its contents. To the extent that the allegations
19
     are inconsistent with the statute, they are denied.
20
            5.7     The allegations of Paragraph 5.7 purport to characterize the Clean Water Act,
21
     which speaks for itself and is the best evidence of its contents. To the extent that the allegations
22
     are inconsistent with the statute, they are denied.
23
            5.8     The allegations of Paragraph 5.8 purport to characterize the Clean Water Act,
24
     which speaks for itself and is the best evidence of its contents. To the extent that the allegations
25
     are inconsistent with the statute, they are denied.
26
            5.9     The allegations of Paragraph 5.9 purport to characterize the Clean Water Act,
27
     which speaks for itself and is the best evidence of its contents. To the extent that the allegations
28
     are inconsistent with the statute, they are denied.
                                                           4
                                                                             CASE NO. 3:20-CV-04869-WHA
                                                                                            EPA’s ANSWER
         Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 6 of 17




1            5.10    The allegations of Paragraph 5.10 purport to characterize the Clean Water Act,
2    which speaks for itself and is the best evidence of its contents. To the extent that the allegations
3    are inconsistent with the statute, they are denied.
4            5.11    The allegations of Paragraph 5.11 purport to characterize the Clean Water Act,
5    which speaks for itself and is the best evidence of its contents. To the extent that the allegations
6    are inconsistent with the statute, they are denied.
7            5.12    The allegations of Paragraph 5.12 purport to characterize the Clean Water Act,
8    which speaks for itself and is the best evidence of its contents. To the extent that the allegations
9    are inconsistent with the statute, they are denied. The allegations of Paragraph 5.12 also
10   constitute legal conclusions, to which no response is required.
11           5.13    The allegations of Paragraph 5.13 purport to characterize the Clean Water Act,
12   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
13   are inconsistent with the statute, they are denied.
14           5.14    EPA admits that since 1989, Congress has not amended 33 U.S.C. § 1341.
15                                Section 401 Regulations and Guidance
16           5.15    EPA admits the allegations of the first sentence of Paragraph 5.15. The
17   allegations of the second sentence of Paragraph 5.15 constitute a legal conclusion, to which no
18   response is required. The allegations of the second sentence of Paragraph 5.15 also purport to
19   characterize a document memorializing the contents of a Senate Debate, which document speaks
20   for itself and is the best evidence of its contents. To the extent that the allegations are
21   inconsistent with that document, they are denied.
22           5.16    The allegations of the first sentence of Paragraph 5.16 purport to characterize a
23   section of the Water Pollution Control Act Amendments of 1972, which section speaks for itself
24   and is the best evidence of its contents. To the extent that the allegations are inconsistent with
25   the statute, they are denied. The allegations of the second sentence of Paragraph 5.16 constitute
26   a legal conclusion, to which no response is required. To the extent a response is required, the
27   allegations are denied. The allegations of the third sentence of Paragraph 5.16 purport to
28   characterize regulations under the Water Pollution Control Act Amendments of 1972, which

                                                           5
                                                                              CASE NO. 3:20-CV-04869-WHA
                                                                                             EPA’s ANSWER
         Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 7 of 17




1    speak for themselves and are the best evidence of their contents. To the extent that the
2    allegations are inconsistent with the regulations, they are denied.
3              5.17   The allegations of Paragraph 5.17 purport to characterize the Water Pollution
4    Control Act Amendments of 1972, which speak for themselves and are the best evidence of
5    their contents. To the extent that the allegations are inconsistent with the statute, they are
6    denied.
7              5.18   In response to the allegations of Paragraph 5.18, EPA admits only that it
8    continued to apply the 1971 Regulations to implement section 401 following the CWA’s
9    enactment in 1972.
10             5.19   The allegations of Paragraph 5.19 constitute a legal conclusion, to which no
11   response is required. To the extent that a response is required, the allegations are denied.
12             5.20   The allegations of Paragraph 5.20 purport to characterize the 1971 Regulations,
13   which speak for themselves and are the best evidence of their contents. To the extent that the
14   allegations are inconsistent with the regulations, they are denied.
15             5.21   The allegations of Paragraph 5.21 purport to characterize the 1971 Regulations,
16   which speak for themselves and are the best evidence of their contents. To the extent that the
17   allegations are inconsistent with the regulations, they are denied.
18             5.22   Admitted.
19             5.23   The allegations of Paragraph 5.23 purport to characterize EPA’s 1989 Guidance,
20   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
21   are inconsistent with the guidance, they are denied.
22             5.24   The allegations of Paragraph 5.24 purport to characterize EPA’s 1989 Guidance,
23   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
24   are inconsistent with the guidance, they are denied.
25             5.25   The allegations of Paragraph 5.25 purport to characterize EPA’s 1989 Guidance,
26   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
27   are inconsistent with the guidance, they are denied.
28

                                                         6
                                                                             CASE NO. 3:20-CV-04869-WHA
                                                                                            EPA’s ANSWER
         Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 8 of 17




1           5.26    The allegations of Paragraph 5.26 purport to characterize EPA’s 1989 Guidance
2    and Wisconsin Administrative Code, NR 299.04, which speak for themselves and are the best
3    evidence of their contents. To the extent that the allegations are inconsistent with the guidance
4    and state code, they are denied.
5           5.27    Defendants admit that EPA issued section 401 guidance in April 2010 entitled
6    “Clean Water Act Section 401 Water Quality Certification: A Water Quality Protection Tool for
7    States and Tribes” (2010 Guidance). The remainder of the allegations of Paragraph 5.27 purport
8    to characterize EPA’s 2010 Guidance, which speaks for itself and is the best evidence of its
9    contents. To the extent that the allegations are inconsistent with the guidance, they are denied.
10          5.28    The allegations of Paragraph 5.28 purport to characterize EPA’s 2010 Guidance,
11   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
12   are inconsistent with the guidance, they are denied.
13          5.29    The allegations of Paragraph 5.29 purport to characterize EPA’s 2010 Guidance,
14   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
15   are inconsistent with the guidance, they are denied.
16          5.30    The allegations of Paragraph 5.30 purport to characterize EPA’s 2010 Guidance,
17   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
18   are inconsistent with the guidance, they are denied.
19          5.31    Defendants admit that Congress has not amended the language of section 401 of
20   the Clean Water Act since 1989. To the extent that the remainder of the allegations in paragraph
21   5.31 are inconsistent with the statute, they are denied.
22                       Executive Order 13868 and Section 401 Certifications
23          5.32    Defendants admit only that on April 10, 2019, President Trump issued Executive
24   Order 13868, Promoting Energy Infrastructure and Economic Growth, 84 Fed. Reg. 15,495
25   (Apr. 15, 2019). The remainder of the allegations of Paragraph 5.32 purport to characterize
26   Executive Order 13868, which speaks for itself and is the best evidence of its contents. To the
27   extent that the allegations are inconsistent with the Executive Order, they are denied.
28

                                                         7
                                                                             CASE NO. 3:20-CV-04869-WHA
                                                                                            EPA’s ANSWER
         Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 9 of 17




1           5.33    The allegations of Paragraph 5.33 purport to characterize Executive Order 13868,
2    which speaks for itself and is the best evidence of its contents. To the extent that the allegations
3    are inconsistent with the Executive Order, they are denied.
4           5.34    The allegations of Paragraph 5.34 purport to characterize Executive Order 13868,
5    which speaks for itself and is the best evidence of its contents. To the extent that the allegations
6    are inconsistent with the Executive Order, they are denied.
7           5.35    The allegations of Paragraph 5.35 purport to characterize Executive Order 13868,
8    which speaks for itself and is the best evidence of its contents. To the extent that the allegations
9    are inconsistent with the Executive Order, they are denied.
10          5.36    Defendants admit that on June 7, 2019, EPA issued a document entitled “Clean
11   Water Act Section 401 Guidance for Federal Agencies, States, and Authorized Tribes” (2019
12   Guidance). The remainder of the allegations of Paragraph 5.36 purport to characterize the 2019
13   Guidance, which speaks for itself and is the best evidence of its contents. To the extent that the
14   allegations are inconsistent with the guidance, they are denied.
15          5.37    Admitted, except Defendants deny the allegation to the extent the word “only”
16   implies that EPA’s public comment period was legally insufficient.
17          5.38    Defendants admit that EPA published an “Economic Analysis for the Proposed
18   Clean Water Act Section 401 Rulemaking” (Economic Analysis). The remainder of the
19   allegations of Paragraph 5.38 purport to characterize the Economic Analysis, which speaks for
20   itself and is the best evidence of its contents. To the extent that the allegations are inconsistent
21   with the analysis, they are denied.
22          5.39    The allegations of Paragraph 5.39 purport to characterize the Economic Analysis,
23   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
24   are inconsistent with the analysis, they are denied.
25          5.40    Admitted.
26                                         The Final Section 401 Rule
27          5.41    Defendants admit that on June 1, 2020, EPA issued a news release with a pre-
28   publication version of the Certification Rule entitled “Clean Water Act Section 401 Certification

                                                          8
                                                                              CASE NO. 3:20-CV-04869-WHA
                                                                                             EPA’s ANSWER
        Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 10 of 17




1    Rule.” The remainder of the allegations purport to characterize this news release, which speaks
2    for itself and is the best evidence of its contents. To the extent that the allegations are
3    inconsistent with the news release, they are denied.
4            5.42    Admitted.
5            5.43    The allegations of Paragraph 5.43 purport to characterize the Certification Rule,
6    which speaks for itself and is the best evidence of its contents. To the extent that the allegations
7    are inconsistent with the regulation, they are denied. The allegations of Paragraph 5.43 also
8    constitute legal conclusions, to which no response is required. To the extent that a response is
9    required, the allegations are denied.
10           5.44    The allegations of Paragraph 5.44 purport to characterize the Certification Rule,
11   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
12   are inconsistent with the regulation, they are denied. The allegations of Paragraph 5.44 also
13   constitute legal conclusions, to which no response is required. To the extent that a response is
14   required, the allegations are denied. EPA further denies that the Rule will cause increased
15   confusion and uncertainty.
16           5.45    The allegations of Paragraph 5.45 constitute a legal conclusion, to which no
17   response is required. To the extent that a response is required, the allegations are denied.
18           5.46    The allegations of Paragraph 5.46 constitute a legal conclusion, to which no
19   response is required. To the extent that a response is required, the allegations are denied.
20           5.47    The allegations of Paragraph 5.47 purport to characterize EPA statements in the
21   preamble to the Certification Rule, which preamble speaks for itself and is the best evidence of
22   its contents. To the extent that the allegations are inconsistent with the preamble, they are
23   denied. The allegations of Paragraph 5.47 also constitute a legal conclusion, to which no
24   response is required. To the extent that a response is required, the allegations are denied.
25           5.48    The allegations of Paragraph 5.48 constitute a legal conclusion, to which no
26   response is required. To the extent that a response is required, the allegations are denied.
27           5.49    The allegations of Paragraph 5.49 constitute a legal conclusion, to which no
28   response is required. To the extent that a response is required, the allegations are denied.

                                                          9
                                                                              CASE NO. 3:20-CV-04869-WHA
                                                                                             EPA’s ANSWER
        Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 11 of 17




1           5.50    The allegations of Paragraph 5.50 constitute a legal conclusion, to which no
2    response is required. To the extent that a response is required, the allegations are denied.
3           5.51    The allegations of Paragraph 5.51 constitute a legal conclusion, to which no
4    response is required. To the extent that a response is required, the allegations are denied.
5           5.52    The allegations of Paragraph 5.52 constitute a legal conclusion, to which no
6    response is required. To the extent that a response is required, the allegations are denied.
7           5.53    The allegations of Paragraph 5.53 constitute a legal conclusion, to which no
8    response is required. To the extent that a response is required, the allegations are denied.
9           5.54    Defendants admit the allegations in the first sentence of Paragraph 5.54. The
10   allegation in the second sentence of Paragraph 5.54 constitutes a legal conclusion, to which no
11   response is required. To the extent that a response is required, the allegation is denied.
12          5.55    Defendants lack knowledge or information sufficient to form a belief as to the
13   truth of the allegations in the first sentence of Paragraph 5.55. The remaining allegations of
14   Paragraph 5.55 purport to characterize the Certification Rule, which speaks for itself and is the
15   best evidence of its contents. To the extent that the allegations are inconsistent with the
16   regulation, they are denied. The second and third sentences of Paragraph 5.55 are also legal
17   conclusions, to which no response is required. To the extent that a response is required, the
18   allegations are denied.
19          5.56    The allegations of Paragraph 5.56 purport to characterize the Certification Rule,
20   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
21   are inconsistent with the regulation, they are denied.
22          5.57    The allegations of Paragraph 5.57 purport to characterize the Certification Rule,
23   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
24   are inconsistent with the regulation, they are denied.
25          5.58    The allegations of Paragraph 5.58 purport to characterize the Certification Rule,
26   which speaks for itself and is the best evidence of its contents. To the extent that the allegations
27   are inconsistent with the regulation, they are denied. The allegations of the last sentence of
28

                                                        10
                                                                             CASE NO. 3:20-CV-04869-WHA
                                                                                            EPA’s ANSWER
        Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 12 of 17




1    Paragraph 5.58 also constitute a legal conclusion, to which no response is required. To the
2    extent that a response is required, the allegations are denied.
3           5.59    The allegations of Paragraph 5.59 purport to characterize the Certification Rule,
4    which speaks for itself and is the best evidence of its contents. To the extent that the allegations
5    are inconsistent with the regulation, they are denied.
6           5.60    The allegations of Paragraph 5.60 constitute a legal conclusion, to which no
7    response is required. To the extent that a response is required, the allegations are denied.
8           5.61    The allegations of Paragraph 5.61 constitute a legal conclusion, to which no
9    response is required. To the extent that a response is required, the allegations are denied.
10          5.62    Defendants admit that some, but not all, states have practices, procedures, and
11   regulations related to section 401 certification requirement. The remainder of the allegations of
12   Paragraph 5.62 purport to characterize EPA’s prior section 401 regulations or unidentified state
13   laws, which speak for themselves and are the best evidence of their contents. To the extent that
14   the allegations are inconsistent with the regulations or laws, they are denied.
15                               6   HARMS TO PLAINTIFF STATES
16          6.1     The allegations of Paragraph 6.1 constitute a legal conclusion, to which no
17   response is required. To the extent that a response is required, the allegations are denied.
18          6.2     Defendants admit the allegations in the first, second, and third sentences of
19   Paragraph 6.2. Defendants lack knowledge or information sufficient to form a belief as to the
20   truth of the remainder of the allegations in Paragraph 6.2.
21          6.3     The allegations of Paragraph 6.3 constitute a legal conclusion, to which no
22   response is required. To the extent that a response is required, the allegations are denied. For the
23   third sentence of Paragraph 6.3, EPA also lacks information as to the specific use of section 401
24   by these states over the last 48 years and so denies on that ground.
25          6.4     The allegations of Paragraph 6.4 constitute a legal conclusion, to which no
26   response is required. To the extent that a response is required, the allegations are denied.
27          6.5     Defendants lack knowledge or information sufficient to form a belief as to the
28   truth of the allegations in Paragraph 6.5. The allegations of Paragraph 6.5 also constitute legal

                                                        11
                                                                             CASE NO. 3:20-CV-04869-WHA
                                                                                            EPA’s ANSWER
        Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 13 of 17




1    conclusions, to which no response is required. To the extent that a response is required, the
2    allegations are denied.
3           6.6     Defendants admit only that states have used section 401 authority to address a
4    variety of water quality impacts. Defendants lack knowledge or information sufficient to form a
5    belief as to the truth of the remainder of the allegations in Paragraph 6.6, which purport to
6    characterize unidentified project sites and certification processes. The final sentence of
7    Paragraph 6.6 constitutes a legal conclusion, to which no response is required. To the extent that
8    a response is required, the allegations are denied.
9           6.7     The allegations of Paragraph 6.7 constitute a legal conclusion, to which no
10   response is required. To the extent that a response is required, the allegations are denied.
11          6.8     Defendants lack knowledge or information sufficient to form a belief as to the
12   truth of the remainder of the allegations in Paragraph 6.8, and therefore deny the same.
13          6.9     Defendants lack knowledge or information sufficient to form a belief as to the
14   truth of the remainder of the allegations in Paragraph 6.9, and therefore deny the same.
15          6.10    Defendants lack knowledge or information sufficient to form a belief as to the
16   truth of the remainder of the allegations in Paragraph 6.10, and therefore deny the same.
17          6.11    Defendants lack knowledge or information sufficient to form a belief as to the
18   truth of the remainder of the allegations in Paragraph 6.11, and therefore deny the same.
19          6.12    Defendants lack knowledge or information sufficient to form a belief as to the
20   truth of the remainder of the allegations in Paragraph 6.12, and therefore deny the same.
21          6.13    Defendants lack knowledge or information sufficient to form a belief as to the
22   truth of the remainder of the allegations in Paragraph 6.13, and therefore deny the same.
23          6.14    Defendants lack knowledge or information sufficient to form a belief as to the
24   truth of the remainder of the allegations in Paragraph 6.14, and therefore deny the same.
25          6.15    The allegations of Paragraph 6.15 constitute a legal conclusion, to which no
26   response is required. To the extent that a response is required, the allegations are denied.
27          6.16    Defendants lack knowledge or information sufficient to form a belief as to the
28   truth of the first sentence of Paragraph 6.16, and therefore deny the same. The second sentence

                                                           12
                                                                            CASE NO. 3:20-CV-04869-WHA
                                                                                           EPA’s ANSWER
        Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 14 of 17




1    of Paragraph 6.16 constitutes a legal conclusion, to which no response is required. To the extent
2    that a response is required, the allegations are denied.
3           6.17    Defendants lack knowledge or information sufficient to form a belief as to the
4    truth of the first sentence of Paragraph 6.17, and therefore deny the same. In addition, the
5    second and third sentences of Paragraph 6.17 constitute legal conclusions, to which no response
6    is required. To the extent that a response is required, the allegations are denied.
7           6.18    The allegations of Paragraph 6.18 constitute a legal conclusion, to which no
8    response is required. To the extent that a response is required, the allegations are denied.
9                                         CAUSES OF ACTION
10                                     FIRST CAUSE OF ACTION
11          7.1     Defendants repeat and incorporate by reference their responses to the above
12   allegations.
13          7.2     The allegations of Paragraph 7.2 purport to characterize the Administrative
14   Procedure Act, which speaks for itself and is the best evidence of its contents. To the extent that
15   the allegations are inconsistent with the statute, they are denied.
16          7.3     The allegations of Paragraph 7.3 constitute a legal conclusion, to which no
17   response is required. To the extent that a response is required, the allegations are denied.
18          7.4     The allegations of Paragraph 7.4 constitute a legal conclusion, to which no
19   response is required. To the extent that a response is required, the allegations are denied.
20          7.5     The allegations of Paragraph 7.5 constitute a legal conclusion, to which no
21   response is required. To the extent that a response is required, the allegations are denied.
22                                   SECOND CAUSE OF ACTION
23          7.6     Defendants repeat and incorporate by reference their responses to the above
24   allegations.
25          7.7     The allegations of Paragraph 7.7 constitute a legal conclusion, to which no
26   response is required. To the extent that a response is required, the allegations are denied.
27          7.8     The allegations of Paragraph 7.8 constitute a legal conclusion, to which no
28   response is required. To the extent that a response is required, the allegations are denied.

                                                        13
                                                                             CASE NO. 3:20-CV-04869-WHA
                                                                                            EPA’s ANSWER
        Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 15 of 17




1           7.9     The allegations of Paragraph 7.9 constitute a legal conclusion, to which no
2    response is required. To the extent that a response is required, the allegations are denied.
3           7.10    The allegations of Paragraph 7.10 constitute a legal conclusion, to which no
4    response is required. To the extent that a response is required, the allegations are denied.
5           7.11    The allegations of Paragraph 7.11 constitute a legal conclusion, to which no
6    response is required. To the extent that a response is required, the allegations are denied.
7           7.12    The allegations of Paragraph 7.12 constitute a legal conclusion, to which no
8    response is required. To the extent that a response is required, the allegations are denied.
9                                     THIRD CAUSE OF ACTION
10          7.13    Defendants repeat and incorporate by reference their responses to the above
11   allegations.
12          7.14    The allegations of Paragraph 7.14 constitute legal conclusions, to which no
13   response is required. To the extent that a response is required, the allegations are denied.
14          7.15    The allegations of Paragraph 7.15 constitute legal conclusions, to which no
15   response is required. To the extent that a response is required, the allegations are denied.
16          7.16    The allegations of Paragraph 7.16 constitute a legal conclusion, to which no
17   response is required. To the extent that a response is required, the allegations are denied.
18          7.17    The allegations of Paragraph 7.17 constitute a legal conclusion, to which no
19   response is required. To the extent that a response is required, the allegations are denied.
20          7.18    The allegations of Paragraph 7.18 constitute a legal conclusion, to which no
21   response is required. To the extent that a response is required, the allegations are denied.
22          7.19    The allegations of Paragraph 7.19 constitute a legal conclusion, to which no
23   response is required. To the extent that a response is required, the allegations are denied.
24                                     FOURTH CAUSE OF ACTION
25          7.20    Defendants repeat and incorporate by reference their responses to the above
26   allegations.
27
28

                                                        14
                                                                            CASE NO. 3:20-CV-04869-WHA
                                                                                           EPA’s ANSWER
          Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 16 of 17




1            7.21   The allegations of Paragraph 7.21 purport to characterize the Administrative
2    Procedure Act, which speaks for itself and is the best evidence of its contents. To the extent that
3    the allegations are inconsistent with the statute, they are denied.
4            7.22   The allegations of Paragraph 7.22 constitute a legal conclusion, to which no
5    response is required. To the extent that a response is required, the allegations are denied.
6            7.23   The allegations of Paragraph 7.23 constitute a legal conclusion, to which no
7    response is required. To the extent that a response is required, the allegations are denied.
8            7.24   The allegations of Paragraph 7.24 constitute a legal conclusion, to which no
9    response is required. To the extent that a response is required, the allegations are denied.
10           7.25   The allegations of Paragraph 7.25 constitute a legal conclusion, to which no
11   response is required. To the extent that a response is required, the allegations are denied.
12
13                                       REQUEST FOR RELIEF
14           The remaining allegations in the Complaint constitute Plaintiffs’ request for relief, which
15
     requires no response. To the extent a response is required, Defendants deny that Plaintiffs are
16
     entitled to the requested relief or any relief whatsoever. Judgment should be entered in favor of
17
18   Defendants.

19   //
20   //
21
22
23
24
25
26
27
28

                                                        15
                                                                            CASE NO. 3:20-CV-04869-WHA
                                                                                           EPA’s ANSWER
        Case 3:20-cv-04869-WHA Document 110 Filed 10/06/20 Page 17 of 17




1    Respectfully submitted,        ERIC GRANT
                                    Deputy Assistant Attorney General
2    Date: October 6, 2020          U.S. Department of Justice
3                                   Environment & Natural Resources Division

4
5                                    s/Vanessa R. Waldref
6                                    VANESSA R. WALDREF (D.C. Bar No. 989692)
                                     Vanessa.R.Waldref@usdoj.gov
7                                    LESLIE M. HILL (D.C. Bar No. 476008)
                                     Leslie.Hill@usdoj.gov
8                                    Environmental Defense Section
9                                    Environment & Natural Resources Division
                                     United States Department of Justice
10                                   4 Constitution Square
                                     150 M Street, NE
11                                   Suite 4.149
12                                   Washington, D. C. 20002
                                     Telephone (202) 514-0375
13                                   Facsimile (202) 514-8865
14                                   Attorneys for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            16
                                                                CASE NO. 3:20-CV-04869-WHA
                                                                               EPA’s ANSWER
